Beck, J.
1. PRACTICE preine court • tácate: of61’" mage. I. The cause was tried in the Circuit Court upon an agreed statement of facts. The value of property in controversy is less than one hundred dollars. " To authorize an appeal, the statute requires the judge of the Circuit Court to certify that “ the cause involves a question of law upon which it is desirable to have the opinion of the Supreme Court.” Code, § 373. ¥e have repeatedly held that to authorize this court to determine the appeal, the certificate of the judge of the court below must state the specific question of law to be decided here. Wilson v. Iowa Co., 52 Iowa, 339; Wetz v. Austin, 51 Id., 342; Throckmorton v. Horton, 52 Id., 737; Stormer v. Henzie, 52 Id., 743.
II. The certificate, in this case, states the question to be determined here in these words: “Can judgment be rendered in favor of plaintiff, and against defendant, upon the *734agreed statement of facts filed in this case?” The question presents no specific point of law for determination. Its answer would require us to consider the whole case, all the questions of law and facts. It is, indeed, equivalent to the question, “Is the judgment of the Circuit Court correct?” It cannot be fairly claimed that it presents a specific question of law.
In the argument of the case, counsel for defendant make more than one objection to the judgment, and present more than one question. They insist that defendant was not, when the writ was served, in the actual possession of the property; that he was not estopped to deny Ms possession, etc., etc. While these questions are quite briefly discussed by counsel, they are in the case, and must be passed upon if the certificate of the judge be held sufficient. But the court below did not certify upon which one of the questions our decision is desired. We are not permitted to enter upon a general consideration of the case. Unless the specific question upon which our opinion is desired be stated, wo will not entertain the appeal.
It will also be observed that the question submitted to us by the certificate of the Circuit Judge involves the facts as well as the law of the case. The statute only authorizes questions of law to be certified. 'As we cannot take cognizance of the case, the judgment of the Circuit Court must be
Affikmud.